
	
		I
		112th CONGRESS
		1st Session
		H. R. 145
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Mack introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means,
			 Education and the
			 Workforce, the
			 Judiciary, Natural
			 Resources, House
			 Administration, Rules, and
			 Appropriations, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To repeal the Patient Protection and Affordable Care Act
		  (Public Law 111–148) and related health-care provisions.
	
	
		1.Short titleThis Act may be cited as the
			 Revoke Excessive Policies that Encroach on American
			 Liberties (REPEAL) Act.
		2.Repeal of PPACA
			 and related health-care provisions
			(a)PPACAEffective as of the enactment of the
			 Patient Protection and Affordable Care Act (Public Law 111–148), such Act is
			 repealed.
			(b)Related
			 health-Care provisionsEffective as of the enactment of the
			 Health Care and Education Reconciliation Act of 2010 (Public Law 111–152),
			 title I and subtitle B of title II of such Act are repealed.
			(c)Restoration and
			 revivalThe provisions of law
			 amended or repealed by the Patient Protection and Affordable Care Act, or by
			 title I or subtitle B of title II of the Health Care and Education
			 Reconciliation Act of 2010, are restored or revived as if the Patient
			 Protection and Affordable Care Act, and title I and subtitle B of title II of
			 the Health Care and Education Reconciliation Act of 2010, had not been
			 enacted.
			
